THE THIRTEENTH COURT OF APPEALS

                                       13-20-00452-CV


                                        Melvin Walker
                                              v.
                                       Robert Humphrey


                                    On Appeal from the
                       County Court at Law of Walker County, Texas
                             Trial Court Cause No. 13578CV


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

June 3, 2021